Title: From John Adams to Louis André Pichon, 16 April 1801
From: Adams, John
To: Pichon, Louis André



Sir
Stony Field April 16. 1801

I have received your favour of the 19th of March, and thank you for your care of the Letter which you inclosed from my Friend La Fayette. The inclosed Lett Answer from me to him I pray you to transmit to him with your dispatches. I congratulate you on your Arrival in this country and I wish you much honor and pleasure in your public and private Intercourse with our Government and Citizens.
I have the honor to be, Sir, your / most obedient and humble servant
John Adams